PER CURIAM.
This is an appeal from a final order of the Department of State, Division of Licensing suspending appellant’s Class “C” private investigator’s license, revoking his Class “G” statewide firearms license, and imposing a $1,350 administrative fine. We reverse in part and remand for further proceedings.
We reverse the final order to the extent that it found that Carswell violated Florida Statutes sections 493.6115 and 493.6118(l)(t) for carrying an unauthorized weapon in the course of regulated conduct and section 493.6118(l)(k) for knowingly violating a Georgia statute in the course of activity regulated by chapter 493. The Department concedes on appeal that appellant could not be found guilty under these statutory provisions because the facts, as found by the administrative law judge, established that the improprieties alleged did not occur in the course of appellant’s private investigative services or any other activity regulated by the Department. We reverse the finding that appellant violated section 493.6118(1)(i), impersonating a law enforcement officer, since appellant, upon showing Georgia law enforcement officers his identification, which included an “official” looking badge, truthfully told them that he was a licensed private investigator in the State of Florida. Lastly, we affirm the finding that appellant failed to notify the Department of, and submit applications for, the addition of four corporate officers to his business, Carswell Investigations, Inc., as required by section 493.6112(1).
We remand this cause so that the Department may re-evaluate the case and impose an appropriate penalty for the single count which we have affirmed.
REVERSED IN PART, AFFIRMED IN PART and REMANDED.
FARMER, KLEIN and STEVENSON, JJ., concur.